Citation Nr: 1814840	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1963 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in August 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  Tinnitus was incurred in service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As the analysis is similar, the issues will be discussed together.  

Hearing loss and tinnitus are recognized by VA as chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

First, diagnoses of bilateral hearing loss and tinnitus were confirmed in an August 2010 VA examination.  Moreover, the Veteran has provided competent lay statements pertaining to the on-going existence of hearing loss and tinnitus and their related symptomatology.  Specifically, he has indicated that he worked around loud noises in his role as a jet aircraft servicer while in service and has experienced problems since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element of service connection has been met.  

Next, the evidence supports a finding of in-service acoustic trauma.  As noted above, the Veteran was assigned duties as a jet aircraft servicer and he indicated that he was exposed to the noise of jet engines throughout service.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, his statements are corroborated by the service records which denote his duty assignments.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Accordingly, the second element (in-service incurrence) has been met.

Finally, as to continuity, the Veteran has indicated that he has experienced hearing loss and tinnitus since service.  While there is an absence of complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of hearing loss and tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).    

The Board notes that the Veteran did not attend the VA examination scheduled by the RO to comply with its August 2016 remand.  The remand was ordered to obtain an adequate medical opinion regarding whether in-service auditory trauma aggravated a preexisting disability, as this was not fully addressed in the August 2010 medical opinion associated with the examination.  However, upon review, the Veteran may be granted service connection under a different theory of entitlement.  Service connection is instead granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" diseases of hearing loss and tinnitus (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms of hearing loss and tinnitus since service rather than on a theory of either direct service connection or aggravation of a preexisting condition. 

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of hearing loss and tinnitus since service; therefore, hearing loss and tinnitus are presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of hearing loss and tinnitus since service separation, all other service connection theories are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


